                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

ERIC DILWORTH                                                                          PLAINTIFF

V.                                                                           NO. 1:18CV119-JMV

COMMISSIONER OF SOCIAL SECURITY                                                      DEFENDANT


                  ORDER SUA SPONTE GRANTING ADDITIONAL TIME

        Upon further review of the record of this case, the Court finds that because the pro se

Plaintiff was only as of today mailed a copy of the September 14 Order [14] directing filing of

briefs, Plaintiff should be, and is, hereby granted an additional thirty (30) days from this date in

which to file his brief.

        So Ordered this 11th day of October, 2018.



                                               /s/ Jane M. Virden
                                               U.S. MAGISTRATE JUDGE
